 

 

Case 3:21-cv-00023-DHB-BKE Document15 Filed 04/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT U.S. BF

At
Li
ms

cI
T
U

itaiis
AQUOS TAA UU} ¥.

lizl APR 13 P 325

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION

 

MICHAEL THOMAS ROBINSON, )
)

Plaintiff, )

)

V. ) CV 321-023

)

MEDICAL STAFF, Johnson State Prison; )
MS. S. OLIVER, Nurse Practitioner; and )
MS. LINDSEY, Nurse Practitioner, )
)

Defendants. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion
and DISMISSES the Medical Staff at Johnson State Prison as a Defendant because Plaintiff
fails to state a claim against it upon which relief can be granted. The Court also
DISMISSES any claims for relief in the form of immediate release and/or expungement of
Plaintiff's criminal record. The case shall proceed against Defendants Oliver and Lindsey as
described in the Magistrate Judge’s March 19, 2021 Order. (See doc. no. 14.)

SO ORDERED this B's of April, 202), at Augusta, Georgia. ,

hi Lill (be

UNITED aA DISTRICT JUDGE

 

 

 
